In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
LAURA HIDALGO,           *
                         *                               No. 13-555V
             Petitioner, *                               Special Master Christian J. Moran
                         *
v.                       *                               Filed: November 30, 2015
                         *
SECRETARY OF HEALTH      *                               Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                               in the amount to which respondent
                         *                               does not object.
             Respondent. *
*************************

Kate G. Westad, Lommen Abdo, P.A., Minneapolis, MN, for Petitioner;
Lara A. Englund, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On November 19, 2015, respondent filed a stipulation of fact concerning
final attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $79,500.00, an amount to which respondent does not object.
The Court awards this amount.

       On August 7, 2013, Laura Hidalgo filed a petition for compensation alleging
that the trivalent influenza (“flu”), which she received on or about September 21,
2011, and the tetanus-diphtheria-acellular pertussis (“Tdap”) and human

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
papillomavirus (“HPV”), which she received on or about September 30, 2011,
caused her to develop panic, anxiety, and agoraphobia, and exacerbated her pre-
existing headaches. Petitioner received compensation based upon the parties’
stipulation. Decision, issued Nov. 24, 2015. Because petitioner received
compensation, she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

     Petitioner seeks a total of $79,500.00 in attorneys’ fees and costs. In
compliance with General Order No. 9, petitioner advanced no monies in
reimbursable costs in pursuit of her claim. Respondent has no objection to the
amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $79,500.00 in the form of a check made payable to
        petitioner and petitioner’s attorney, Kate G. Westad, Lommen
        Abdo, P.A., for attorneys’ fees and other litigation costs available
        under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2